                                                                                      RLED
                                                                                 IN OPEN COURT

                     IN THE UNITED STATES DISTRICT COURT FOR TJE                 MAY 2 I 20i9
                             EASTERN DISTRICT OF VIRGINIA
                                                                           CLERK, U.S. DiSTKiCT COURl'
                                 ALEXANDRIA DIVISION                           ALEXANDRiA.



 UNITED STATES OF AMERICA


                V.                                 Case No. l:19-cr-166
 BARRENCE MARK ANTHONY,

                Defendant.



                                CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT on or around December 8

2016, the   defendant, BARRENCE         MARK      ANTHONY, did         intentionally access a

computer without authorization, and thereby obtained information from a protected computer

whose value exceeded $5,000, and the offense was committed in furtherance of any criminal or

tortious act in violation of the laws of the Commonwealth of Virginia; to wit: The defendant

unlawfully obtained numerous Amazon Machine Images from his previous employer, the

value of which exceeded $5,000. The theft constituted Grand Larceny under Virginia Code

Ann§ 18.2-95.

        (In violation of Title 8, United States Code, Section 1030(a)(2)(C)&(b)(2)(B))


                                            Respectfully submitted,

                                            G. Zachary Terwilliger
                                            United States Attorney


 Date: May 21, 2019
                                            Nathaniel SmitfTlII
                                            Assistant United States Attorney
■■"'O'''j
